McCay, Judge.
1. That a debt for rent may exist, the relation of landlord and tenant must, exist. There is no pretence here that Mr. Gould ever, directly or indirectly, had or exercised any control or dominion of this room. Had these goods been in fact his, and been put for'safe keeping in this room by the president of the bank, with his assent, perhaps a question might arise, whether he was not impliedly liable for storage.
2. But under the evidence we do not think Mr. Gould liable in any way. These books did not become his by the assignment. The bank is still in existence, and the books belong to it. The proof is, that Mr. Gould had no use for them, and never did take any custody or control over them. He did, by permission of Mr. Metcalf’s executor, look among them for the minutes in which his deed of assignment was written, but be did not find it. That his deed does refer to a description of certain lands contained in the books might give him the right to examine that book, to get at the description, but even that book would still be the property of the bank. That the bank may owe this debt is true enough, but *621it is a debt contracted since the assignment, and cannot claim with the beneficiaries of that assignment, much less come in and take the money from them, as would be the effect of this verdict. We think it clear that, under the proof, the plaintiff in error is not liable, either for the rent of this room or for storage of the books.
Judgment reversed.